Citation Nr: 0324944	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-02 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for inactive 
tuberculosis (TB).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).


FINDINGS OF FACT

1.  Moderately advanced lesions, continued disability, 
emphysema, dyspnea on exertion, impairment of health, due to 
inactive TB has not been clinically demonstrated.

2.  An August 1955 Board decision denied entitlement to 
service connection for post operative residuals of 
bronchiectasis.

3.  Evidence submitted since the August 1955 Board decision, 
when considered either alone or in connection with the other 
evidence of record assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the appellant's claim of entitlement to service connection 
for bronchiectasis.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for inactive TB 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 3.326, 4.3, 4.7, 4.97, 
Diagnostic Code (DC) 6724 (2002).

2.  New and material evidence to reopen a claim for 
entitlement to service connection to bronchiectasis has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et. seq. (West 2002) redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, notice to the claimant what information and 
evidence he must provide, notice of what evidence VA will 
attempt to obtain, and notice to the claimant advising him to 
submit any information or evidence in his possession.  VA 
implemented the VCAA in 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).

The RO, in a March 2001 letter and the January 2002 statement 
of the case, informed the appellant of the provisions of the 
VCAA and VA's obligations thereunder, to include VA's duty to 
assist him with developing his claim.  The letter informed 
the appellant of the evidence required to substantiate his 
claim and the specific ways VA would assist him with his 
claim.  The March 2001 letter further specifically informed 
the appellant that the RO was scheduling a medical 
examination for him, and that the RO would obtain all 
treatment records he identified on VA Forms 21-4142.  The 
appellant was instructed that he needed to return the VA 
Forms 21-4142 provided, and any medical evidence indicating 
that his TB had worsened.  A May 2003 supplemental statement 
of the case advised the appellant that evidence showing that 
bronchiectasis was incurred or aggravated in-service was 
required, and he was offered an opportunity to submit such 
evidence.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2002).  As there 
is no additional evidence to be obtained, there is no reason 
to delay adjudication for more specific notice as to which 
party might obtain what information.

As concerns the duty to assist, the RO scheduled medical 
examinations of the appellant and obtained private treatment 
records identified by him.  All records generated or obtained 
have been associated with the case file.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.

Therefore, the Board is also satisfied that the RO has 
complied with the notice and  duty to assist requirements of 
the VCAA and the implementing regulations.  38 C.F.R. § 
3.159(c) (2002), and that all relevant facts have been 
properly developed.  Accordingly, the Board will decide the 
issues before it.

I.  Entitlement to a compensable rating for TB.

Historically, a June 1951 rating decision granted service 
connection for pulmonary TB, reinfection type, arrested.  The 
appellant was assigned a noncompensable rating which remained 
in effect since.  He filed his current application for a 
compensable rating in February 2001.  The May 2001 rating 
decision continued a noncompensable rating.

A March 2001 VA medical examination report reflects that the 
appellant reported having a productive chronic cough, which 
produced thick phlegm. occasionally thick mucus, and 
occasionally blood.  He also reported that he coughed at 
night and sometimes he needed to wake up to cough and clear 
his throat.  Coughing attacks sometimes caused gagging.  He 
reported using over-the-counter cough drops, but denied using 
an inhaler or any specific treatment for breathing problems.  
He also reported long-term subjective fevers once or twice 
per week and night sweats.  He stated that his current 
doctors do not believe he has TB.  

A chest examination revealed dry crackles in both bases but 
otherwise the lungs were clear to auscultation.  There was a 
healed nontender scar on the right side of the thorax.  A 
chest x-ray revealed evidence of prior right lung surgery 
with no acute infiltrates or pulmonary abnormalities.  Oxygen 
saturation on room air was 96 percent at rest.  Pulmonary 
function testing (PFT) was suggestive of small airway 
disease.

The examiner diagnosed chronic pulmonary problems, with 
previous diagnosis of pulmonary TB and bronchiectasis by 
history; post right lung surgery; remote history of tobacco 
abuse; and abnormal PFTs suggestive of small airway disease.  
The examiner noted that the appellant's reports of subjective 
fevers and night sweats were suggestive of active pulmonary 
TB.  However, in light of the appellant's normal temperature, 
blood count, sedimentation rate, and negative chest x-ray, he 
doubted the appellant had active pulmonary TB.  The examiner 
opined that his reported symptoms probably were due to other 
chronic infections.

The December 2001 VA medical examination report reflects that 
the appellant reported symptomatology similar to that noted 
at the March 2001 examination.  He also reported that he quit 
an 80 to 100 pack year history of smoking 20 to 25 years ago.  
He complained of dyspnea on exertion and shortness of breath 
from the two block walk from his car to the hospital.  The 
appellant denied any paroxysmal nocturnal dyspnea, chest 
pain, fever, chills, cough with sputum production, 
hemoptysis, or angina.

Physical examination revealed slight dyspnea on exertion.  
Oxygen saturation in room air was 95 percent, and on 10 
minutes of exertion, was 93 percent.  Examination revealed 
the old scar.  There were slightly decreased breath sounds, 
but no rhonchi, rales, or wheezes.  PFTs were interpreted as 
normal, with no evidence of obstructive or restrictive airway 
diseases.  The examiner noted the appellant's history of TB 
and surgical resection of the right lung but opined that, in 
light of the negative chest x-ray and the PFTs results, any 
pulmonary impairment was not attributable to TB.  The 
examiner opined that there may be morbidity attributable to 
the surgical resection of ribs without necessarily impairing 
pulmonary function.

The appellant's statements of record relate his history of 
his condition.  Specifically, how initially he was rejected 
when he volunteered for service because he was diagnosed with 
TB.  When drafted, however, he was accepted without question.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  All potentially 
applicable regulations must be applied, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require a review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

At an October 2002 RO hearing, and in his written 
submissions, the appellant relates that he believes he should 
receive a compensable rating because he has continuously 
experienced symptoms and health problems since service.  The 
appellant conceded, however, that he is uncertain as to 
whether his symptomatology is due to TB or some other 
underlying cause.  .

In light of the fact that the appellant was service-connected 
for his TB prior to August 19, 1998, he is evaluated under 
the rating criteria in effect on and prior to that date.  
38 C.F.R. § 4.96(b) (2002).  The applicable rating criteria 
provide that a 20 percent evaluation is allowable where there 
is moderately advanced lesions, provided there is continued 
disability, emphysema, dyspnea on exertion, impairment of 
health due to tuberculosis.  38 C.F.R. § 4.97, DC 6724.

The Board finds that the appellant is appropriately evaluated 
at the noncompensable level.  The medical evaluations of 
March and December 2001 found no active TB pathology.  
Further, the competent credible evidence of record shows 
that, whatever pulmonary impairment appellant may manifest, 
it is not attributable to his service-connected TB.  Thus, 
the appellant's disability picture more nearly approximates 
that for a noncompensable rating.  38 C.F.R. § 4.3, 4.7, DC 
6724 (2002).  A higher evaluation of 20 percent is not 
warranted, as the appellant does not manifest any active TB 
pathology or residuals.  Id.

As a preponderance of the evidence is against the granting of 
a compensable rating, the evidence is not in equipoise so as 
to apply the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) 38 C.F.R. §§ 3.102, 4.3.

The Board notes the appellant's October 2002 RO hearing 
testimony, where he opined that the extra-schedular rating 
criteria is discriminatory against those who work for a 
living.  On review of the record, however, the Board discerns 
no basis on which to refer the appellant's case for 
consideration of an extra-schedular rating, as his disability 
picture is not exceptional or unusual.  Specifically, there 
is no evidence that TB causes either frequent 
hospitalization, or a marked interference with work.  Hence, 
an extraschedular evaluation is not in order  38 C.F.R. 
§ 3.321(b) (2002).


II.  New and material evidence to reopen a claim for 
entitlement to service connection for bronchiectasis.

The appellant's February 2001 application for a compensable 
rating for his service-connected TB referenced a statement 
from his private physician, T.L. Sweat, M.D., which was 
attached.  The statement contains no information related to 
appellant's TB disorder, but does list bronchiectasis.  The 
RO treated this as an application to reopen the appellant's 
previously denied claim of entitlement to service connection 
for bronchiectasis.  The May 2001 rating decision found new 
and material and evidence has not been received.

Historically, an August 1955 Board decision denied service 
connection for bronchiectasis.  The basis for the denial was 
that all of the medical evidence demonstrated that the 
appellant's bronchiectasis, for which a portion of his right 
lung was surgically removed, was not related in any way to 
his service-connected pulmonary TB.  The decision observed 
that bronchiectasis was not diagnosed until eight years after 
the appellant was discharged from service.

The evidence submitted by the appellant since the August 1955 
Board decision consists of Dr. Sweat's report which reflects 
a diagnosis of bronchiectasis, operated, and private 
treatment records from Shelby Baptist Medical Center.  These 
records primarily address treatment for unrelated disorders.  
They do contain a consulting report by the appellant's 
private provider addressing pulmonary hypertension.

Physical examination by the consulting physician resulted in 
a diagnosis of asymptomatic pulmonary hypertension.  Further, 
diagnostic impressions included the finding that in light of 
the appellant's prior lobectomy, the appellant most likely 
had chronic obstructive pulmonary disease.  The report does 
not address whether the veteran had bronchiectasis in 
service, or compensably disabling bronchiectasis within a 
year of discharge.  

Service connection may be granted for a disorder incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002).  
Service connection may be granted for bronchiectasis if the 
disorder was compensably disabling within a year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 7104 (West 2002).  

New and material evidence is evidence not previously of 
record that bears "directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened and considered on the 
merits.  

The United States Court of Appeals for Veterans Claims has 
held that, in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 Vet. 
App. 510 (1992).

At best, the evidence submitted by the appellant addresses 
only the current status of his bronchiectasis residuals.  It 
does not address, in any way, the issue of any linkage 
between bronchiectasis and either his military service or 
service-connected TB.  As such, this evidence is not so 
significant, even when combined with the evidence already of 
record, that it must be considered in order to fairly decide 
the merits of the appellant's claim.  38 C.F.R. § 3.156 
(2001).  The benefit sought on appeal is denied.




ORDER

Entitlement to a compensable rating for TB is denied.

New and material evidence sufficient to reopen a claim for 
entitlement to service connection of bronchiectasis has not 
been received.


	                        
____________________________________________
	DEREK R. BROWN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

